Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 1 of 14 PagelD: 285

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
)
ABERDEEN CANADA FUNDS-GLOBAL _ )
EQUITY FUND, a series of ABERDEEN )
CANADA FUNDS, et ai., ) Civil Action No. 2:19-CV-06560-MCA-
) LDW
Plaintiffs, )
} STIPULATION AND
Vv. } DISCOVERY CONFIDENTIALITY
} ORDER
PERRIGO COMPANY PLC, JOSEPH C. )
PAPA, and JUDY L. BROWN, )
)
Defendants. )
)

 

It appearing that discovery in the above-captioned action (the “Action”} is likely to
involve the disclosure of confidential information, the Parties having agreed to the following
terms pursuant to Local Civil Rule 5.3(b), and having due regard to the submission by the
Parties regarding the need for protection of confidential information, it is ORDERED as follows:

I. Information That May Be Designated Confidential
1. Any Party! to this litigation and any non-party, as described in Paragraph 5, shall
have the right to designate as “Confidential,” and subject to this Discovery Confidentiality Order
(the “Order’”), any “Information,” including, but not limited to any document, electronic or
computerized data compilation, deposition testimony or exhibit, interrogatory response,
response to requests for admission, or any other materials, or portion of such Information that

the party reasonably and in good faith believes contains:

 

"The term “Party” or “Parties” as used herein includes Plaintiffs in the Action and Defendants Perrigo Company
ple, Joseph C. Papa and Judy L. Brown.
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 2 of 14 PagelD: 286

a. any non-public trade secrets or other confidential research, competitively
sensitive technical, marketing, financial, sales, or other confidential business
information;

b. sensitive, non-public Information concerning individuals or entities,
including but not limited to social security numbers, home telephone
numbers and addresses, tax returns, and medical, credit or banking
information;

c. Information received in confidence from non-parties;

d. Information otherwise entitled to protection under Rule 26(c)(1)(G) of the
Federal Rules of Civil Procedure or Local Civil Rule 5.3;

e. To the extent that production is permitted in accordance with the European
General Data Protection Regulation (2016/679) (“GDPR”), any
documentation containing “personal data” (as defined in Article 4(1) of the
GDPR); or

f. any materials for arbitral proceedings that are confidential pursuant to the
rules of the arbitral forum or by the agreement that led to the submission of
the dispute to the arbitral forum.

Such designated Information is hereinafter “Confidential Information.”

2. Any copies or reproductions, excerpts, summaries, or other documents or media
(e.g., electronic, video, or audio) that excerpt, contain, or otherwise reveal the substance of
(other than in general terms) Confidential Information shall also be Confidential Information
pursuant to this Order.

3. Information that has previously been disclosed or is otherwise available through

alternative public means, information that is in the public domain (which is already known by
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 3 of 14 PagelD: 287

the receiving party through proper means), or information which is or becomes available to a
party through proper means from a source other than the party asserting confidentiality and who
rightfully is in possession of such information on a non-confidential basis shal! not be deemed or
considered to be Confidential Information under this Order.

I. Designation of Discovery Materials as Confidential

4, Information may be designated as Confidential by any Party or by any non-party
that has produced such Confidential Information within the meaning of this Order. A Party can
designate Information as Confidential that has been produced by any Party or by any non-party.

5. A non-party from whom Information is sought by the Parties may designate
Information as Confidential consistent with the terms of this Order, Under such circumstances,
Information designated Confidential by such non-party is assigned the dame protections as
Information designated Confidential by a Party and all duties applicable to a Party shall apply to
such non-party designating Information as Confidential. All obligations applicable to a Party
receiving such Confidential Information from another Party shall apply to any Party receiving
such Confidential Information from a non-party.

6. Any party to this litigation or any non-party covered by this Order who produces
or discloses any Confidential Information shall mark the same with the foregoing or similar
legend: “CONFIDENTIAL” or “CONFIDENTIAL—SUBJECT TO DISCOVERY
CONFIDENTIALITY ORDER.” The Parties shall determine how such designation be made for
electronically stored information.

7. Any party to this litigation, and any non-party covered by this Order who
produces or discloses any Confidential Information, shall have the right to designate as
“Attorneys’ Eyes Only” and subject to this Order any Information that contains highly sensitive

business or personal information, the disclosure of which is highly likely to cause significant
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 4 of 14 PagelD: 288

harm to an individual or to the business or competitive position of the designating party. Any
party to this litigation, and any non-party covered by this Order, who produces or discloses any
Attorneys’ Eyes Only Information, shall mark the same with the foregoing or similar legend:
“ATTORNEYS’ EYES ONLY” or “ATTORNEYS’ EYES ONLY - SUBJECT TO
DISCOVERY CONFIDENTIALITY ORDER” (hereinafter ‘Attorneys’ Eyes Only
Information”). The Parties shall determine how such designation be made for electronically
stored information.
8. This Order does not govern the use of Confidential Information or Attorneys’
Eyes Only Information at trial. Prior to trial, the parties shall meet and confer on the use of
Confidential Information and Attorneys’ Eyes Only Information at trial, and shall address
procedures governing such use in the proposed pre-trial order.
III. Permissible Uses of Confidential Information
9. All Confidential Information shall be used by the receiving party solely for
purposes of the prosecution or defense of this Action, shall not be used by the receiving party for
any business, commercial, competitive, personal, or other purpose, and shall not be disclosed by
the receiving party to anyone other than those set forth in Paragraph 10, unless and until the
restrictions herein are removed either by written agreement of counsel for the Parties, or by
order of the Court.
10. Confidential Information shall be disclosed only to the following individuals
under the following conditions:
a. Attorneys of record in this litigation, outside counsel (herein defined as any
attorney at the Parties’ outside law firms), relevant in-house counsel for the

Parties, and regular employees of such attorneys, including secretarial staff,
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 5 of 14 PagelD: 289

paralegals, duplicating and data processing personnel, te whom it is
necessary that Information be shown for purposes of this action;

b. Outside experts or consultants retained by a Party or a Party’s counsel in
connection with the Action (herein “Qualified Persons”), provided such
Qualified Persons have signed a non-disclosure agreement in the form
attached hereto as Exhibit A;

c. The Court and any appellate court and court personnel;

d. Mediators and arbitrators and their staff, as engaged by the Parties or
appointed by the Court;

e. Deponents in the Action and potential witnesses (whose depositions have
been noticed and who signed the form attached hereto as Exhibit A),
provided that such persons are not allowed to retain any documents or other
material containing Confidential Information;

f. Litigation support and electronic discovery vendors, copy services, data
entry, and computer support services retained by or for the Parties to assist
in preparing for pretrial discovery, trial, and/or hearings including, but not
limited to: court reporters, litigation support personnel, jury consultants,
individuals to prepare demonstrative and audiovisual aids for use in the
courtroom or in depositions or mock jury sessions as well as their staff, and
stenographic and clerical employees whose duties and responsibilities
require access to Confidential Information; and

g. The Parties, including in the case of Parties that are corporations or other
business entities, the executives or individuals who participate in decisions

with reference to this lawsuit, and any insurance carriers, or their
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 6 of 14 PagelID: 290

representatives, whose insurance coverage is implicated by or who are
paying defense costs associated with this litigation.

11. Confidential Information shall be used only by individuals permitted access to it
under Paragraph 10. Confidential Information shall not be disclosed in any manner to any other
individual, until and unless (a) counsel for the Party or non-party asserting confidentiality
waives the claim of confidentiality; or (b) the Court orders such disclosure.

12. Material produced and marked as Attorneys’ Eyes Only may be disclosed only to
outside counse! for the receiving Party and in-house counsel for the receiving Party who agrees
not to share Attorneys’ Eyes Only Information with other Party representatives, unless provided
permission by the producing Party or the Court; to the persons described in Paragraphs 10(b),
(c), (d), (e), and (f), other than the potential witnesses described in (e); and to such other persons
as counsel for the producing party agrees in advance or as Ordered by the Court.

13. With respect to any deposition that involves a disclosure of Confidential
Information or Attorneys’ Eyes Only Information, such Party shall have until thirty (30) days
after receipt of the deposition transcript to inform all other Parties that portions of the transcript
are to be designated Confidential or Attorneys’ Eyes Only, this period may be extended by
agreement of the Parties. No such deposition transcript shall be disclosed to any individual other
than the individuals described in Paragraph 10 above and the deponent during these thirty (30)
days, and no individual attending such a deposition shall disclose the contents of the deposition
to any individual other than those described in Paragraph 10 above during said thirty (30) days.
Upon being informed that certain portions of a deposition are to be designated as Confidential or
Attorneys’ Eyes Only all Parties shall immediately cause each copy of the transcript in its
custody or control to be appropriately marked and limit disclosure of that transcript in

accordance with Paragraphs 9 through 12.
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 7 of 14 PagelD: 291

14. To the extent that any Party is not permitted (whether by contract, rules of an
arbitral forum, agreement that led to the submission of a dispute to an arbitral forum, or
otherwise) to produce confidential Information sought by another Party in discovery in the
Action without a court order or other legal requirement to produce the Information in question,
this Order shall constitute the requisite court order or other iegal requirement mandating the
production of that Information; provided, however, that the producing Party shall mark any such
Information as “Confidential” or “Attorneys’ Eyes Only,” as applicable, in accordance with the
terms of this Order; and provided further that the producing Party shall only produce such
Information to the extent that such production is required by the Federal Rules of Civil
Procedure,

15. | Nothing in this Order shall prevent a producing person from using Confidential
Information or Attorneys’ Eyes Only Information that the producing person produced in any
way the producing party so chooses.

IV. Challenges to Confidential or Attorneys’ Eyes Only Designations

16. In the event that counsel for a Party deems it necessary to disclose any
Confidential Information or Attorneys’ Eyes Only Information to any person not contemplated
in Paragraph !0, counsel shall make a request to counsel for the producing Party or non-party in
writing or on the record in a deposition or proceeding before the Court, and shall attempt to
reach agreement regarding such disclosure. If agreement cannot be reached, the Party seeking to
make the disclosure of the Confidential Information or Attorneys’ Eyes Only Information may
apply to the Court pursuant to Local Civil Rule 37.1 concerning whether such disclosure may be
made and whether any restrictions or limitations should be placed on such disclosure. No

disclosure shall be made until such application is decided in favor of the applicant.
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 8 of 14 PagelD: 292

17.‘ [fa Party objects to the designation of a document as Confidential or Attorneys’
Eyes Only under this Order, the following procedure shall apply:

a. Counsel for the objecting party shall serve on the designating Party or
designating non-party a written objection to such designation, which shall
describe with particularity the documents or information in question and
shall state the grounds for objection. Counsel for the designating Party or
non-party shall respond in writing to such objection within 14 days, and
shall state with particularity the grounds for asserting that the Information is
Confidential or Attorneys’ Eyes Only. If no timely written response is made
to the objection, the challenged designation will be deemed to be void. If the
designating Party or non-party makes a timely response to such objection
asserting the propriety of the designation, counsel shall then confer in good
faith in an effort to resolve the dispute.

b. Ifa dispute as to designation of Confidential Information or Attorneys’ Eyes
Only Information cannot be resolved by agreement, the proponent of the
challenged designation shall present the dispute to the Court initially by
telephone or letter, in accordance with Local Civil Rule 37.1(a)(1), before
filing a formal motion for an order regarding the challenged designation.
The Confidential Information or Attorneys’ Eyes Only Information that is
the subject of the filing shall be treated as originally designated pending
resolution of the dispute. The burden of proving that the Confidential
Information or Attorneys’ Eyes Only Information is entitled to such

designation shall be on the designating Party or non-party.
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 9 of 14 PagelD: 293

18. All requests to seal documents filed with the Court shall comply with Local Civil
Rule 5.3. The parties will use their best efforts to minimize such sealing.

19. To the extent consistent with applicable law, the inadvertent or unintentional
disclosure of Confidential Information or Attorneys’ Eyes Only Information that should have
been designated as such, regardless of whether the Information was so designated at the time of
disclosure, shall not be deemed a waiver in whole or in part of a party’s claim to confidentiality,
either as to the specific Information disclosed or as to any other Information concerning the
same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by
a written notification provided within a reasonable time after disclosure to counsel for all Parties
and non-parties to whom the material was disclosed, Such notice shal! constitute a designation
of the Information as Confidential or Attorneys’ Eyes Only under this Order.

20. | When the inadvertent or mistaken disclosure of Information protected by any
privilege or work-product immunity is discovered by the producing party and brought to the
attention of the receiving party, the receiving party’s treatment of such material shall be in
accordance with Federal Rule of Civil Procedure 26(b)(5)(B) and Federal Rule of Evidence
502(b), as appropriate. Such inadvertent or mistaken disclosure of such Information shall not by
itself constitute a waiver by the producing party of any claims of privilege or work-product
immunity. However, nothing herein restricts the right of the receiving party to challenge the
producing person’s claim of privilege if appropriate after receiving notice of the inadvertent or
mistaken disclosure. The disclosing Party or non-party shall retain the burden of establishing the
privileged or protected nature of any inadvertently disclosed Information.

V. Miscellaneous
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 10 of 14 PagelD: 294

21. This Order shall not deprive any Party of its right to object to discovery by any
other Party or on any otherwise permitted ground. This Order is being entered without prejudice
to the right of any Party to move the Court for modification or for relief from any of its terms.

22, This Order shall survive the termination of this action, and shall remain in full
force and effect unless modified by an Order of this Court or by the written stipulation of the
Parties filed with the Court.

23. Discovery in this Action is being coordinated with discovery in the Roofer’s
Pension Fund v. Papa, et al., Civ. No. 16-CV-2805 (the “Class Action”), which has its own
Confidentiality Order in a form substantially similar to this Order. To the extent Information is
designated as Confidential or Attorneys’ Eyes Only under the Confidentiality Order in the Class
Action or the Action, that designation will apply equally to the Class Action and the Action.

24. ‘Information produced by the Plaintiffs in the Action or any third-party related to
the Plaintiffs in the Action may be disclosed only to Defendants and may not be shared with,
and is restricted from disclosure to, any non-party regardless of confidentiality designation,
unless consent is explicitly obtained from (1) the Plaintiff(s) that have produced such
information; or (2) if the producing party is a non-party to the litigation, any Plaintiff(s) to which
such information relates.

25. If the Class Action is resolved prior to resolution of the Action, the Confidential
or Attorneys’ Eyes Only designations shall continue to have effect despite the resolution of the
action in which the designation was made.

26. Within sixty (60) days of the conclusion of this litigation, each Party and
non-party subject to the terms hereof shal! be under an obligation to assemble and return to the
originating source or destroy all Confidential Information, should such source so request. Any

material which constitutes attorney work product, including excerpts, summaries, and digests

10
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 11 of 14 PagelID: 295

containing Confidential! Information need not be returned and need only be destroyed upon a

request by the source of such Confidential Information. Counsel may retain complete copies of

all transcripts and pleadings including any exhibits attached thereto for archival purposes,

subject to the provisions of this Order. To the extent a Party or non-party requests the return of

Confidential Information from the Court after the conclusion of the litigation, including the

exhaustion of all appeals therefrom and all related proceedings, that Party or non-party shall file

a motion seeking such relief.

Date: April 25, 2019

By: /s/ Joseph T. Kelleher

STRADLEY RONON
STEVENS & YOUNG, LLP
Joseph T. Kelleher
LibertyView

457 Haddonfield Road

Suite 100

Cherry Hill, NJ 08002

(856) 321-2400

Keith R. Dutill

Marissa R. Parker

Kyle A. Jacobsen

2005 Market Street

Suite 2600

Philadelphia, PA 19103
Telephone: (215) 564-8000

KESSLER TOPAZ
MELTZER & CHECK LLP
Darren J. Check
David Kessler
Matthew L. Mustokoff (pro hac vice pending)
Joshua E, D’ Ancona
Michelle M. Newcomer
Joshua A. Materese
Stephanie M. Grey (pro hac vice pending)
280 King of Prussia Road
Radnor, PA 19087

ll

Date: April 25, 2019
By: /s/ Alan S. Naar

GREENBAUM ROWE SMITH &
DAVIS LLP

Alan S. Naar

99 Wood Avenue South

Iselin, New Jersey 08830
Telephone: (732) 549-5600
Facsimile: (732) 549-1881
anaar@greenbaumlaw.com

FRIED, FRANK, HARRIS, SHRIVER &
JACOBSON LLP

James D. Wareham (pro hac vice)

James E, Anklam (pro hac vice)

801 17th Street, NW

Washington, DC 20006

Telephone: (202) 639-7000

Facsimile: (202) 639-7003

james.wareham@fried frank.com

james.anklam@friedfrank.com

Samuel P. Groner (pro hac vice)
One New York Plaza

New York, New York 10004
Telephone: (212) 859-8000
Facsimile: (212) 859-4000
samuel.groner@friedfrank.com

Counsel for Defendant Perrigo Company pic
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 12 of 14 PagelID: 296

Telephone: (610) 667-7706
Facsimile: (610) 667-7056

Attorneys for Plaintiffs

IT IS SO ORDERED.

 

Dated: 7, i 0 [ 14

Date: April 25, 2019

By: /s/ Reed Brodsky

GIBSON, DUNN & CRUTCHER LLP
Reed Brodsky (pro hac vice)

Aric H. Wu (pro hac vice)

David F. Crowley-Buck (pro hac vice)
Marshall R. King

200 Park Avenue

New York, New York 10016-0193
Telephone: (212) 351-4000

Facsimile: (212) 351-4035
rbrodsky@gibsondunn.com
awu@gibsondunn.com
dcrowleybuck@gibsondunn.com
mking@gibsondunn.com

Counsel for Defendant Joseph C. Papa
Date: April 25, 2019
By:/s/ John L. Hardiman

SULLIVAN & CROMWELL LLP
John L, Hardiman (pro hac vice)
Brian T. Frawley

Michael P. Devlin (pro hac vice)

125 Broad Street

New York, NY 10004

(202) 558-4000
hardimanj@sulicrom.com
frawleyb@sullcrom.com
devlinm@sullcrom.com

Counsel for Defendant Judy L. Brown

wtedo Dunn Wekhs

 

Hon. eda Dunn Wettre, U.S.M.J.

12
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 13 of 14 PagelD: 297

 

 

 

 

 

 

 

EXHIBIT A
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
)
ABERDEEN CANADA FUNDS-—GLOBAL _)
EQUITY FUND, a series of ABERDEEN )
CANADA FUNDS, et ai., ) Civil Action No. 2:19-CV-06560-MCA-
) LDW
Plaintiffs, )
) AGREEMENT TO BE BOUND BY
v. ) DISCOVERY CONFIDENTIALITY
) ORDER
PERRIGO COMPANY PLC, JOSEPH C. )
PAPA, and JUDY L. BROWN, )
)
Defendants. )
)
I, (print or type name), being duly sworn, state
that:
l. My address is
2. My present employer is , and the
address of my present employment is
3, My present occupation or job description is
4, I have carefully read and understood the provisions of the Discovery

Confidentiality Order annexed hereto and so Order by the Court, and I agree to be fully bound
by all provisions of the Discovery Confidentiality Order.

3. 1 will hold in confidence and not disclose to anyone not qualified under the
Discovery Confidentiality Order any Confidential Information or any Attorneys’ Eyes Only

Information disclosed to me.
Case 2:19-cv-06560-MCA-LDW Document 31 Filed 04/30/19 Page 14 of 14 PagelD: 298

6. I will limit use of Confidential Information disclosed to me solely for purpose of
this action.

7. No later than the conclusion of the case, I will return all Confidential Information
that has come into my possession, and documents or things that I have prepared relating thereto,
to counsel for the Party for whom I was employed or retained.

8. I hereby submit to the jurisdiction of the United States District Court for the

District of New Jersey for purposes of enforcing the Discovery Confidentiality Order.

I declare under penalty of perjury that the foregoing is true and correct.

Dated:

 

 

[Name]

Sworn to before me this
day of 2019

 

Notary Public

18542731
